Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 08/04/2022 has been entered into this application. Claims 13-20 have been added.


Response to Arguments

Applicant’s arguments/remarks, (see pages 7-11), filed on 08/04/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Claims 13-20 have been added.

Applicant argues that the cited reference Ferrari et al. (2016/0084633 A1) fail to disclose limitations such as, the tubular coupling part includes an external projection, the first grip member includes an axial groove and a retaining element configured to be selectively projected into the axial groove, and the external projection is configured to engage the retaining element within the axial groove as claimed and as specified and described in the specification. This argument is persuasive. Therefore, the rejections are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious the tubular coupling part includes an external projection, the first grip member includes an axial groove and a retaining element configured to be selectively projected into the axial groove, and the external projection is configured to engage the retaining element within the axial groove, in combination with the rest of the limitations of the claim. Claims 2-12 are allowable by virtue of their dependency.  
As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious the interface body also includes a side surface arranged to form a second fastener plate for fastening to a second grip member, and the second measuring member includes a plurality of hooks configured to engage the fastener plate, in combination with the rest of the limitations of the claim. Claims 14-20 are allowable by virtue of their dependency.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886